Citation Nr: 1823884	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana

In September 2016, the Board remanded this matter for additional development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDING OF FACT

The most probative evidence indicates the Veteran's hearing loss has been manifested by, at worst, Level IV hearing loss in the left ear and Level II hearing loss in the right ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial compensable evaluation for bilateral hearing loss.  He believes a compensable evaluation is warranted because he experiences difficulty hearing, especially when there is background noise, and he has demonstrated observable difficulty hearing during a February 2011 SSA evaluation because he did not have in his hearing aids.  After review of the record, however, the Board finds that an increased evaluation is not warranted for bilateral hearing loss at any time during the appeal period.
Here, the only audiometric findings valid for rating purposes during the relevant period on appeal come from October 2011, October 2013, and September 2016 VA examinations.  The audiogram conducted during the October 2011 examination showed pure tone thresholds of 25, 35, 55 and 50 decibels in the right ear, and 25, 30, 40, and 55 decibels in the left ear at 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  Average pure tone thresholds were 41 decibels in the right ear and 38 decibels in the left.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear and Level III hearing loss in the right ear.  Where hearing loss is at Level III in the poorer ear and Level I in the better ear, a noncompensable rating is assigned under Table VII.

The October 2013 examination showed pure tone thresholds of 25, 35, 50 and 60 decibels in the right ear, and 30, 40, 50, and 70 decibels in the left ear at the specified frequencies.  Average pure tone thresholds were 43 decibels in the right ear and 48 decibels in the left.  Speech audiometry revealed speech recognition ability of 76 percent in both the right and left ears.  Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss for each ear.  Where hearing loss is Level III in the poorer ear and Level III in the better ear, a noncompensable rating is assigned under Table VII.

Most recently, the audiogram conducted during the September 2016 examination showed pure tone thresholds of 35, 45, 55 and 65 decibels in the right ear, and 40, 40, 55, and 65 decibels in the left ear at the specified frequencies.  Average pure tone threshold was 50 decibels, bilaterally.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear. Applying the results from that examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss for the right ear and Level IV for the left ear.  Where hearing loss is at Level IV in the poorer ear and Level II in the better ear, a noncompensable rating is assigned under Table VII.

The Board recognizes that the record contains a private audiological evaluation dated in December 2011.  However, that evaluation is not valid for rating purposes because the Maryland CNC test was not used in accordance with 38 C.F.R. § 4.85.  The Board acknowledges the assertions of the Veteran and an employee of the private provider who performed the December 2011 audiological evaluation, that the use of the NU-6 wordlist during the private audiological evaluation does not otherwise render the results invalid.  Nevertheless, VA regulations provide that speech recognition ability be tested using the Maryland CNC word list.  38 C.F.R. §§ 3.385, 4.85(a).  Indeed, the employee of the private provider acknowledged in a May 2013 telephone conversation with VA that the NU-6 word list contains more complex words than the Maryland CNC and, when the December 2011 word recognition scores that were based on the NU-6 word list are compared to those found on VA examinations in July 2008, October 2011, October 2013, and September 2016, using the Maryland CNC test, they are drastically lower.  In any event, because the NU-6, and not the Maryland CNC, word list was used, the December 2011 private evaluation is not valid for rating purposes.

As a final matter, the Board recognizes that the Veteran underwent a VA audiogram for treatment purposes in January 2011, the results of which are not of record.  Nevertheless, the Board finds that remand for that audiogram is not necessary as VA examinations dated both prior and subsequent to that January 2011 audiogram consistently show that a compensable rating is not warranted, including the October 2011 VA examination conducted just 10 months after the January 2011 audiogram.  Thus, that single audiogram notwithstanding , the preponderance of the evidence still weighs against entitlement to a compensable rating. 

The Board sympathizes with the Veteran's statements regarding the functional impact of his hearing loss on his daily life, including difficulty hearing in settings where there is background noise or when he does not have in his hearing aids.  However, review of the regulatory history of 38 C.F.R. §§ 4.85 and 4.86 reveals that VA sought the assistance of the Veteran's Health Administration (VHA) to develop criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning the veteran experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  See 64 Fed. Reg. at 25,203; 59 Fed. Reg. 17,295, 17,296 (April 12, 1994); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (citing 59 Fed. Reg. 17,295).  VHA found through clinical studies of veterans with hearing loss that, when certain patterns of impairment were present, a speech discrimination test conducted in a quiet room with amplification of the sounds did not always reflect the extent of impairment experienced in the ordinary environment.  Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17,296. In other words, a separate table was included in the schedular rating criteria to accommodate the specific symptomatology, including the limited to nonexistent benefit from hearing aids that results from certain patterns of hearing loss, that the Veteran has described.

For the foregoing reasons, the Board finds that the Veteran's functional impairment due to hearing loss, to specifically include difficulty hearing in background or environmental noise that is not improved by hearing aids, is a disability picture that is specifically and adequately contemplated by the current schedular rating criteria.

In summary, the most probative evidence of record fails to demonstrate that an initial compensable evaluation is warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b)(2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.


____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


